Citation Nr: 1804758	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

5.  Entitlement to a rating in excess of 10 percent for left knee DJD.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert, V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to January 2009. 

This appeal is before the Board of Veterans' Appeals (Board) from March 2011, August 2011, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the February 2014 statements of the case, additional pertinent evidence, including VA medical records and private medical evidence submitted by the Veteran, was added to the record prior to the April 2016 certification of the appeal and August 2016 transfer of the claims file to the Board by the AOJ.  The case must therefore be remanded for initial AOJ consideration of such evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a).  Also, during VA treatment in October 2015, the Veteran reported currently receiving Social Security Administration (SSA) disability benefits.  In April 2016, the Veteran's attorney submitted a statement from SSA indicating that the Veteran had not had earnings for SSA purposes since 2010; however, no SSA records pertaining to the Veteran's claimed disabilities have been associated with the claims file and there is no indication that attempts to obtain such records were made.  See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's outstanding SSA records and associate them with the claims file.

2.  After completing the above and any other necessary development, consider all of the evidence of record, including that newly added since the February 2014 statements of the case, and readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



